Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 1 of 24




Notice To Defend to Trans
       Union, LLC
  Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 2 of 24




CompTaint to Trans Union, LLC
             Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 3 of 24




  a
  a
  m
  ~~
  ov                                 UNITED STATES DISTRICT COURT
  U~

  a$                           FOR THE EASTERN DISTRICT OF PBNNSYLVANfA
  &i b
  5

QU ~o       Jamie M. Kelly
   ~
   -        9811 FIaldeman Ave, Apt D302                              2018-29941
'
a ,~~a      Philadelphia,PA 191 Y 5
                                                Plaintiff
o ~ro       v.
 ~~
  ~y        TrausUnion Rental Screening Solutions,Inc.
 '
 ~0 $       6430 South Fiddlers Green Circle, Suite 500               Jury Trial Demanded
  4Q
  ~ C
  S C
            Greenwood Village, CO 80I 11
  ~~                                            Defendants)
  ~~a
  ~ fi
  ~.~
  °
  u~
  g~                                              CC?Nii'LAIl'~1'~'
  ~
  ~ ~d
       J
       U

  Z
               1. This is a lawsuit for damages brought by an individual conswner for Defendant{s')
  y ~

  ~.~              alleged violations ofthe Fair Credit Reporting Act(FORA},and the Fair and Accurate
  L~m ,~~
                   Credit Transaction Act(FACIA), IS U.S.C. 1681, et seq.
  ~~
  .0
  So
  ~~   U

               2. Plaintiff is Jamie M.Kelly, an adult individual with a current address of981 I Haldeman
  a 'a
  ~~               Ave, Apt D302,Philadelphia,PA t 9115.
  ~~
  ~t

  ~U
  a ;,
  ~F
  0
  ~a
  ~~           3. Defendant is TransUnion Rental Screening Solutions, Inc., with a business address
  o~
  ~~
                   including but not limited to 6430 South Fiddlers Green Circle, Suite 500, Greeiswood
  ~
  4
    ~
  ~~
  §~
  o~
                   Village, C4 80]1 I.
  U


  ~~

  ~~
  N
  ~ _
  x
  ,Q
   u
  `~+ C
  w

  N


  N~
  tb .~
  y ~"

  U~
          Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 4 of 24




a

j
v
o ~
            CUNT ONE: Violation of the Fair Credit Reporting Act and the lair and Accurate
.~;
~~                          Credit Transactions Act,15 USC 1681 et. seq.
               Tailure to Redact first Five Digits of Plainfiff's Social Security Number
~U ~
   C

k
-


Q
.          4. All previous paragraphs of this complaint are incorporated by reference and made a part
    m
O             ofthis complaint_
~ a~
T~
Q- o
=C
           S. At all finies mentioned herein Plaintiff was a consumer as defined by 15 USC 1681.
m~
8~a
n~
~  ~       6. At all times menrioned herein Plaintiff was a person as defned by 15 USC 168l a to}.
~~
~~
~b
q C
 tl ~

r          7. At all times mentioned herein Plaintiff was an individual as defined by 15 USC 1 b81a
d~~
~
~a~
~t            {c}_

$a
w~~m ~g
           8. At all times mentioned in this Complaint, Dsfendant(s) maintained a "file" on Plainriff as
4
~~             defined by 15 USC 1681(a)(d} et. seq.
(V ~
01 .~
O h

O U

o ;~       9. At ali rimes mentioned in this Complaint, Defendants) was acting as a "consumer
 c `C
 O
 ~,h
 L
 a w
 ~~            Reporting Agency"(CRA> as defined by 15 USC 1681a(i} as follows.

e~
~~
~ ~
o~
U a
~c a
m
E u
~a
s
c m
2U
 ~~
 b ro

 m ~
 U ~+


    A-
 rn a
 m~
 N 0


 N~
 ~ V


 U7
            Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 5 of 24




d
~~
                                                                                            in~writing and
  ~          10. Prior to the commencement ofthis action Plaintiff contacted Defendants)
                                                                                                   was
                requested a copy ofthe information contained in Plaintiff's consumer file which
~
0.
yb
~~
                maintained by Defendant(s)_ Plaintiff requested Plaintiff's file disclosure from
4
                                                                                                         of
                Defendant,Plaintiff requested in writing that Defendants)redact the fast five digits
off
`
yb              Plainriffs consumer disclosure. See attached e~chibits.
~a ~
 a0~
   fi
~ c
  W
. ~
                                                                                                    the first
             11. Pursuant to 15 USC 1G81g (a)(I}(A), Defendants) was /were required to redact
a~
                                                                                        e because Plaintiff
   a             five digits ofPlaintiff Social Security number on Plaintiff's disclosur
 ~'~
                 specifically requested Defendants)to do so at the time that Plaintiffrequested the
~ o
~b

h~               consumer report from Defendant{s).
~.P~
~
 U
 m ,Q
 ~ •~
                                                                                                         e
 ti fi        12. Defendant was required to redact Plaintiff's Social Security number on the disclosur
 o~
                                                                                                 intended to
~g
'                even though the consumer report was given directly to the consumer, and not

  ~~
 `Q,~            be accessed bY anY third PAY•
 N ~T
 ~Y
 N
 a
 O y!
                                                                                                ion Act
              I3. Said redaction requirement was part o~'the Fair and Accurate Credit Transact
 o `ro
                 (FACTA)of2003.
 zb
 ~_                                                                                        ._
 o `°
       a
 ~~
 ~~
                                                                                                      's
     ~g o     14. The legislative purpose ofsuch redaction requirement was to protect the consumer
     ~C y
     '
                                                                                                    who
     ~~           privacy and Social Security N2unber from thixd parties and / or dnmpster divers
     ~m
                                                                                                    r report.
     ~~           might view the consumer's Sociat Security Number information on the consume
     ~~
     d
        n
     S ~
     N 0.


     N E

     N~
     ~
     yU
       ~

       7
             Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 6 of 24




                                                                                            _.
a
    ~i

L~           15. Such legislative purpose is also exemplified in 1 S USC 1681 c(g), which was also part of
40
                the FACIA of 2003. 15 USC I681c(g)requires merchants to Tedact all but the last 5
~~
  ,„            digits ofa consumers' bank or credit card number on a receipt at tt~e point of sale. Even
~  ~
a ,~
                 the expiration date must be redacted. This is true even when such receipt is given
o~
                 directly to the consumer, and not intended.to be accessed by any ibird party.
~.o~
~

              16. The purpose of 15 USC 16$1c(g)was to protect consumers from unintended persons

 b               who may view or "dumpster dive" for the consumers' credit card or bank transaction
a~
S~
y ~U             receipts.
l0
r
H 41



              I7. 15 USC 16& lc(g)and 15 USC 16818(a)(I)(A}have similar purposes in their redaction
    .~
~ ~~             requirements to protect consumers' personal information from third parties who may
~~
  u              view or obtain such constuners' personal account or Socsal Security information.
m
~~
   3
   tr
7
tV ~

s~
~~
o~
o~
~fi
$~


  P ~
 Il Q
r• N
 o$
 U ~



 ~~

 ~U
 m
 a 'e
 ~~                                                                                        ._
 ~~
         c
 N4

 Oi
 b
 ~~


 N y
 #~
    h
 U~
         Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 7 of 24




a
t
j
~~
oa
          1$. Defendant sent Plaintiff consumer disclosures that did no!have the lust five digits of
~~ ~
Sy aa
             Plaintiff's Social Security nwnber redacted. P(ainCiffs full Social Security number was
 ~~
~t
             conspicuously printed by Defendant on PIaintiff's consumer disclosure on or about the

r~           following dates.
o
~`b
~~
1R
 ~~
 4
          19. Defendants)breached its duty to Plaintiff under L5 USC 15$1g (a){1)(A} by failing to
 w~
~~           redact the first five digits ofPlaintiff's Social Secarity Number an Plaintiff's consumer
~ fi
E~
8a           disclosure after having been specifically requested in writing by PlaintifFto do so.
~~
~E
h ~j
Lo
~ II
    C
 y m
   a
   m
w
~~
~~
 .t
o~
Q
v~ c
 ii
 m c~
l~

4
     a
N
O)



~~
im
V^
O
 O
 ~
 .b
 Q c
~ ~



Q
~-+ y
 ~~
(~
 ~~

~.
cv
~~
w ~
~ ~c`
m~

     c
N q

~
p'~i
N y
r
N y
Yt !?


'
U
        Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 8 of 24




a

5
m
    H

                                                 LIAEILIT'~'
_~
ao ~
g~       20. The preuians paragraphs of this Complaint are incorporated by reference and made a part

            ofthis Complaint.

~d ~
   _
o~
         21. It is betieved and averred that the acts committed by Defendant(s`), were willful, wanton,

    ~        and intentional.
~~
m
8~       22. Defendant is liable for the acts committed by its agents under the doctrine ofrespondeat
g~
y~           superior because Defendant's agents were acting within fhe scope of(heir employment
  b
ro'                                                                                    -
  z
~ w          with. Defendant(s).
~
v R~
~~
         23. In the alternative, Defendant is liable for the conduct of its agents /employees under the
Q

    p
 ~~ u        theory ofjoint and several liability because Defendant and its agents /employees were

~ ~
a.~          engaged in a1oint venture and were acting J ointlY and in caneert.
  ~-
~~
N


 ~       24. Any mistake. made by Defendant would have included a mistake oflaw.
 c~
o@
o~
    b

~ ~
          25. Any mistake made by Defendant would nat have been a reasonable or bona fide mistake.
a ,~
~~
 U `o
 ~~

 ~a
    W                                                                                 ._.
.,, v
w ~
~~

    ~
 c~ c
 N4

 p O
 ~

 N N
 '

 N~
 ~ ro

 U~
          Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 9 of 24




m
                                              .YURiSDTC'1CION
~a
~~
~W
i°
~~~        26. The previous paragraphs of this Complaint are incorporated by reference and made a part
a
r~            of this Complaint.
o ,W
  ~
~~
o a


 ~         27. The previous paragraphs of this Complaint are incorporated by reference.
~~
t~
v
   a       28. Defendant maybe personally served in this.jurisdiction because Defendant regularly
.~'
 y~           conducts business in this jurisdiction, and avails itselfofthe market forces in this
~g
~b
     a
     w        )tlitShcCflOi1.


~~
`m

ti. ~
    c
           29. A Federat Caurt has Federal question jurisdiction pursuant to 2S I7SC 1331, 15 USC
$~
 A ~           1692, et. seq. and 15 USC 1581 et. seq.

     .~

~' ~       30. A plaintiffinvoking federal jurisdiction under Article III ofthe U,S. Constitution bears
~ .~
~~             the burden of showing a "concrete injury" or a "concrete harm" See Spokeo v. Robbins
o~
~ '`-          U.S. Supreme Court(?pinion ofthe Honorable Justice Samuel Atito, l3-Y 1 Z 9 (201.6),
s~
~W             quoting Lujan v. Defenders of Wildlife, 504 U. S. 555(1992).
~v
 4
4,Z



~~
~~         31.7n ozder to demonstrate a "concrete harm" plaintiff must show that he or she suffered "an

               invasion ofa legally protected interest."
.
.~
W ;~
v '~
a,
x
9
V
C~ ~



QJ
N ~


 N y



U~
             Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 10 of 24




b


~J
¢~
     Vj
                                                                                     Although tangible
              32. A "concrete" injury need not be a measurable ar "tangible" injury.

     vc
                  injuries are perhaps easier to recognize, intangible injuries can neverthele
                                                                                              ss be concrete.

                  See Spokeo v. Robbins U.5. Supreme Court opinion of the T-honorable 3usFice Samuel
~~
a
~ 'ro             Alit , 13-I 114(ZD16), and quoting Pleasant Grove City v. Summum,555 I~. S. 450
a~
s$                (2004}. Also see Spakeo v. Robbins U.S. Supreme Caurt concurring Opinion ofthe

                  Honorable Justice Clarence Thames, l3-I 119 (2016).
~~
 ~
~a
~~
3y             33. To determine if an injury is "concrete," the judgment of Congress is not dispositive, but
~~
N
0 U
.
   ~              is instructive. Congress is well positioned to identify intangible harms that meet
"a °
ym m               minimum Article III requirements. The violation of a procedural right granted by statute
t~
                  can ba sufficient in some circwnstances to consritute injury in fact. See Spoken v.
   .~
 ti ~              Robbins U.S. Supreme Court opi.iiions of the T-Tonorable Justice Samuel Alito and the
 8~
                   Honorable Clarence Thomas, T 3-1114(2016).
 ~ fi

      ~
     'a
    N~         34. Congress can create new private causes of action to vindicate private nr public rights, and

                   can authorize private plaintiffs to sue based simply on the violation of those private
 c4
o~
''=                rights. A Plaintiff seeking to vindicate a statutorily created private right need not allege
     m~

    &~             actual harm beyond the invasion of that private right; see Spoken v. Robbins, 13-1119
    ~ ~
    as
                                                                                                            422
                   (2016), Opinion pf the Honorable justice Clarence Thomas quoting Warlh v. Seldin,
     p~
     ~
     U 4
     ~~            U. S. 490, 500(1975)and also quoting Havens Realty Corp. v. Coleman,455 U. S. 363,
                                                                                      •-
    $,a
      ~            373-374(1982).
    ~~c
      ~
    $_
    x~
    ~~
      ~
    8 41
     N
     r, q.
     qo
     ~

     N
     4~/ y
     O ~~
     N~
     rt


     U~
           Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 11 of 24




 n
 a
      vj

            35. Congress envisioned the need to provide consumers the tools to rescarch, guard and assist
 a
 °- a
    °
    ~           in maintaining their personal data gatkered and distributed by consumer reporting
 a
 ~'~            agencies such as Defendants)in this case. One ofthose tools is the ability to safeguard
 4,~
 ti '~
~ a
'
                one's personal identity by instructing a consumer reporting agency to redact the first five

                digits of the consumers Social Secwity number on the consumer report, pursuant to 15
 ~.
     C
                USC 1 b81g et seq.
 Z
 x
 3~
 N



            36. Even the risk of a harm, not yet manifested can be a "concrete harm." See Spokeo v.
~~
r
_ ~~            Robbins U.S. Supreme Court opinion ofthe Honorab3e justice Samuel Alito, 13-1 X 19

 ~             (2416). Plainriff's risk of having her Social Security number compromised is a "concrete
~~
 ~              harm" as referred to in the Spoken decision.
~~
  .i
   n
 pC
O

`~ ~        37. Plaintiff suffered an actual concrete injury when Defendant repeatedly and willfully

                refu.4ed to redact the first Fcve digits ofPlaintiffs Social Security number on plaintiff's
a~
p~                                                                                            ._
 ~              consumer disclosure.

~ ~5
oV
,~
 ..
o ro

 ~~         38. Plaintiffregulariy and continuously monitors the information in his consumer file

                maintained by Defendant because Plaintiff believes that it is wise for Plaintiff to do so as
as
~
~~v            a consumer.
    o


~~
~a
            34. Fl3intiff suffered an actual concrete injury when Defendant willfully refused to redact the
,,, U
w
'
~              fast ftve digits ofPlaintiff's Social Security number on Plaintiff's consumer disclosure.
~~
$
N
  ~            Plaintiff's concrete injury includes but is not limited to the following.
~~



O (4
~.4
~~
U~
           Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 12 of 24




v

m
0
a

0. a
c~1i b           a.   The harm that Plaintiff suffered is because Plaintiff must.now live in
¢~~~
~~
a~                    anticipation and apprehension that each time Plaintiffrequests Plaintiff
a ,~
 w ~~                 consumer disclosure from Defendant, Plaintiffs Social Security number will
o~
 ~~
.Q ~
                      not be redacted.
S$
0
4Q
                 b.   Plaintiff lives with such harmful apprehension and anticipation that Defendant
w`
~~                    will unlawfully about Plaintiff's Social Security number being unlawfully
~~i c

~~                    printed because it is a well known fact that Defendant has repeatedly refused
~~
~~
 ~,                   to redact the Social Security number of other consumers, tota3ing at least over
~a
 °
~a
~~                    half a dozen.
z~
~~               a    Plaintiff no longer has the freedom to request Plaintiff's consumer disclosure
~~
 .~
~~                    from Defendant without worrying whether DePcndant will ar will not
$~
~~
 n
       m
                      unlawfully print Plaintiffs full Social Security nuinher on the disclosure.
ti
                 d.   Plaintiff hHs suffered a concrete injury or harm because Plaintiff ne longer has
4 ~~
  a
v ~
                      the freedom to request Plaintiff's consumer disclosure from Defendant
o~
~~                    without worrying dumpster divers accessing the disclosure.
~v
o ro
c `e
0                e.   Plaintiff has suffered a concrete injury or harm because Plaintiffno longer has
 ~C
 ro ~
o v
                      the freedom to request Plaintiff's consumer disclosare from Defendant
~~
 ~q
Q.,Q
c °1
                      without worrying unauthorir_ed third parties accessing the disclosw•e_
~~
00
U
 i
 S`b
       O

 O1Q
   y

 O N
~U
`
mQ
N~
 V ~`
~ C
  C
N


 O
 pI~
N ~
co ~i

 N~
 ~k .~
 yU
 U~
         Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 13 of 24




 b

 c
 O
~ y
          40. Plaintiffreasonably believes and avers that Plaintiff will be continually subject to
;o5~
~b            Defendant's unlawful business practices offailing and refusing to properly redact
~~ ~
   ~
             Plaintiff's Social Security number on Plaintiff's consumer disclosure every time Plaintiff
~~
 •~           obtains Plaintiff's disclosure. Such reasonable belief is based on other past instances not
o~

4~            mentioned above in this lawsuit where Plaintiff's full Social Security number was
o~
. ~           illegally printed on Plaintiffs consumer disclosure.
.~
3~
~a
 c

~~        41:A key factor that the Court should appty in determining Defendant's actions to be a
~
'
  ~          "concrete harm" should be the willful nature of Defendant's conduct and Defendant's
~~
              blatant and flagrant refusal to give Plaintiff a copy ofPlaintiff's consumer file.
t~
~~
~~
~z        42. Defendant's ftagran! Clauniin~ oCltze law of both 15 USA i681g was willful and
g
w~            dangerous thus manifesting a "concrete halm" to not only the Plaintiff but other
~g
~~            consumers deprived of statutory conferred rights, including the right to receive one's
a~
N~
a             consumer file, tt~e right to dispute information therein and the right to know what rights
o~
              the consumer had under the FCRA.
o ~,
o~
1,b
`


~~        43, The willfulness ofDefendant's violation ofthe redaction requirement of 15 USC 1681 g
n~. °'                                                                                     --
             is exemplified by the fact that Defendant has repeatedly committed similar violations to
U
 00
 ~~          other consumers, over Z9 in the last two years. Similarly situated consumers requested
~~
s~           their disclosures and Defendant refused fo redact the consumer disclosures of such
~U
~~
a ~~         similarly situated consumers totaling over 19 in the last two years.
~~
$~
`~' 0.
~~


N~


oco
U~
           Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 14 of 24




a
v
~~
o~
 U
            44. Defendant's flaunting of the law puts Plaintiff at a continued a repeated risk of identity

               theft by printing Plainriff's entire Social Security number on Plaintiff's consumer
~& c
q  ~
 U 'b
    ~~
               disclosure which could be mis-delivered, intercepted or seen by unauthorized third
~~
 a
~~             parties.
o~
~a
 ~
.4

 a~
            45. No rarional interpretation of Article 3 of the U.S. Constitution or the aforementioned
     c
     w
               Spoken Decision. would allow for a CRA to withhold pertinent information required
~~
 ~a            under t5 USC 1b81a from a consumer, and lhen simply claim that there was ho standing
~,~
~
~~
.N             under Article 3.
~o
ma
~ c
~o m
d C
~a


~~
N~
ti
O
~C
n ~



a~
v
a`~, .c~
~    ~
O N
     C

~U
a~
o i~
~a
m W
om
~~
Aq
4q


~~

 g
~a

~~
`
m~




8~
N~




N"

N~
U -~
              Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 15 of 24




~~
ov                                                            VENUE
9
U~

Q
N,O

 N~
 ~ ~           4b. The previous paragraphs of this Complaint aze incorporated by reference.
~ ro
Q~
,
`:$            47. The previous paragraphs of this Complaint are incorporated by reference.
~ ,~
  '~           48. Venue may be proper in this District pursuant to 28 USC 1391(Yi)(2) because a substantial
 pC
 C ~
 h                part ofthe events or omissions giving rise to this claim occurred in this jurisdiction.
 O
 Q~
 C1 C
 v G



                      a.     Defendant was obligated to mail Plaintiff's disclosure to Plaintiff's mailing
~. ~
   a~
 ~a                          address in this jurisdiction pursuant to 15 USC I681g et seq., and because
~'
 y                           Defendant did not do so, a substantial portion of Defendant's omissions
     Q
~~

 ~~                          occuzred in this jurisdiction.
~U ~
 S

   C
 N r.
                      b.     Plaintiff mailed Plaintiff's request Plaintiff's consumer disclosures from this
$ ,o~~
~
p G
   o                         jurisdiction, thus incurring eosYs and effort in this jurisdicrion. Therefore a

                             substantial portion ofthe events or omissions leading up to this cause of
4a

N m
g~
                             action occurred in this jurisdiction.
4 to
~~
O
O `tq
a ~^
~
~
6,b
                      c.     Defendant apparently mailed Plaintiff the consumer disclosures depicted in
 b ar
 ~ ar                        the at#ached exhibits from this Jurisdiction. See attached exhibits which show
4~   cc~t,,
 A
                             a mailing address for Defendant in Woodlyn,PA which is located in this
 ~ ~
 oa
U ~
z~                           Jurisdiction.
~~
                      d.     Plaintiff's attorney's fees in this fee shifting case, pursuant to 15 USC 1681 n,
~~
,,, U
ro

~ ~~                         occurred in this jurisdiction. Therefore a substantial.portion of the events
xU ~
 O
Qt
NQ
                             giving rise this cause of action occurred in this jurisdiction.

N W
aD

N~

 h "'
          Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 16 of 24




~~
o~
~~
~~
            49. Venue is proper in this jurisdiction because key witnesses involved in t1~e case are located
~
~~~
Q p
"m             at or near this jurisdiction. Such witnesses including but not limited to the following.
  .8
o '~
   ~°
c °'
~~
                   n.      Plaintiff.
  C
~ C
w ~



yC
                   b.      Similarly situated consumers in this jurisdiction whose rights were also
~y
~a                         violated by Defendant in ~ similpr manner when such eansumers requested
~'
~~
~~                         information from Defendant about who hAd received their consumer reports,
~o
;
~a
     c
~~                         and Defendant also denied such consumers requests. Such witnesses'
~
~~  ~
a~ ,o                      testimonies are relevant to show willful conduct by Defendant.
  .~
t
4.~w
O b
~ p
~~ V



     ~~
      R
R
N
Oi



~~
~~
O~
O~
Z,a
~ ro
o~
~~

0.
C~
O "^
U
     0
~~
C y

~3
~...
  ~
~~
Q
U
y K
N4

o
bi

N
~w  ~
.~i ~
~ .III

~a
U~
           Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 17 of 24




  C

  d
      vj




 0.$
 Hb


            5a. The previous paragraphs of this complaint are incorporated by reference and made a part
 ~~
                of this complaint.
 Qb
 ~ a~
 ~~
  e
            51. Piaintiffbelieves and avers that PlaintiflE'9s entitled to at least $1.00 actual damages for

               Plaintiff, including birt not limited io phone,fax, stationary, postage, etc.
 a~
  ~a

 ~
 '
  ~         52. Plaintiff believes and avers that she is entitled to $1,00(?.OQ statutory damages pursuant to
 R~
  $             i 5 USC 1681 n et seq.
 `~ o
 ~~
                                                                                               Y
 m ,g
'~ c
 m^
  ~
  -         53. Plaintiff believes and avers that Defendant(s')conduct was wiflfui, wanton, and
 8 °'
   ~           intentional, and therefore Plaintiffrequests punitive damages pursuant to

 4~

 lV W ~     54.Plaintiff requests punirive damages against Defendants) in the amount to be determined
 A .~


               by this Aanorable Court.
 am
 o~
 ~b


 ~~         55. For purposes ofa defaultjudgment, Plaintiff believes and avers that the amount ofsuch
 ~~
               punitive damages should be no less than $9,000.00.
~~
8~
a~
E
~~
  m
„U
m m


~~                                                                                             _.
chi t
N4
~o
'
~E
~y
~y
,~ .m_

U~
           Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 18 of 24




b



d
« ti
O ~
            S6. Plaintiff believes and avers that punitive damages are warranted due to the willful and
~E
o u
~b
%~             wanton nature ofthe violation as evidenced by the following.
~~ ~~
,~U




r+
 Oc
N y
Cb
                   a.      Plainti€f's request letters specifically asked that Plaintiff's Social Security
 Y
QG
r.~
  ~                        number be redacted, the request letters were in 14 point bold font.
.
~$
.m ~
~~
$a                 b.      Numerous other similarly situated consumers, totaling more than. i4, were
~
'E
, ~
y V
                           also subject to simriar misconduct by Defendant. Their un-redacted Socia]
 b
~a
 m~                        Security numbers were also illegally pri~rted by Defendants)in the same
~m ~
   ~
 ~€                        manner and under similax circumstances as with Plaintiff.
~W
$a
wp ~
   u
   p~              c.      Plaintiffrequested that Plaintiff's Social Security number be redacted on
 lL
       v                   separate occasions, and Plaintiff's foil Social Security number was
      '~
 v
 N                         subsequently unlawfully printed by Defendant on four occasions listed above.

 r, U
 Om
 o~                 d.     Upon information and belief, at ail relevant times mentioned in this Complaint
 ~~
 C~                        Defendant had no policy in effect to redact the first five digits of Social
 ~~
 n2
  .,~
    z
                           Security number of consumers when asked by the consumers.
 ~~
    o
 Z
 g'+ b
 t
 ~~
 C m
 ~~
 N



 9C
 N

 g



 #
 t~i ~
  N

 U~
            Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 19 of 24




~ ~;
  ~                                               ATTORNEY FEES
a .~
~c
             57. The previous paragraphs of this Complaint are incorporated by reference and made a part
a~
o$               of this Complaint.

~~
o$
             58. Flaintiffis entitled to reasonable attorney fees pursuant to 15 USC l b81 et, seq.
_~
~~
 ~,
~_
 q
R~

             59. Plaintiffbalieves and avers that the value ofPlaintiffs artorney fees is no less than $35Q
~'v
                 per hour, or ot~►er amount determined by this Honorable Court.
~o
~b
W C

?~
C a

              60. Plaintiff believes and avers that the value of Plainriff's attorney fees is no less than
~~
                  $1,75Q_OQ xt a rate of $350.00 per hour, enwnerated below, or such other amount
g
      U~A
                  determined by this Honorable Court.
ti.
a~

              a. Consultation with client and review of file                     1
A~
N
~~
              b. Drafting, editing, revrew, filing and
om               service of complaint and
 b               related documents                                               2

              c. Follow up contact with Defense and client                       2
4 ,~
~~                                                                                5 x $350 = $1,750
~~
~~            6l ,Plaintiff's attorney fees continue to accrue as the case move forward.
~~
m •~
`
 y 'c
      ~,      62. The above stated attorney fees are for prosecuting this matter and reasonable follow up.
 N
 ti


 N y


 N~
  .aZ
                                                                                               ._
 `~
 J
           Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 20 of 24




b

J
m
~
^ Vj


~~
Q



Q C
      W

     .~      b3. The previous paragraphs of this Complaint are incorporated by reference and made a part
p

~~              ofthis Complaint.
~$
0
a
~`
3a          64. Plaintiff seeks and Order from this Honorable Court, or other Caurt of competent
a.~
                jurisdiction, directing Defendants) to provide Plaintiff with her credit report once per
~'
                year, free ofcharge.
L ~

~  b
   C
 N ~D


~
U~          65, Piaintiffrequests a jury trial in this matter
m
~C
0~
Nr

O ~b~
      ~     66. Plaintiffseeks such other relief as t31is Honorable Court may deem just and proper.
 n
~i
4
:a
N Q
V~

O/ .0
D


~U
om
O ~"


$ ~

     `
     ~y-

4Q

~~

~~
     U
~~
~y                                                                                         ..
     N
,
,U
~ ..
~c

m~
u
g
y G
~ 0.
ma
~~
~~
N~
~ .~


U~
          Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 21 of 24




 v
~ ~i
O y
-i y
a
°o
     b
     R
Q c
~~                 Wherefore, Plaintiff demands judgment against Defendants)in the amount of no Less
~~
a ,~
~~            than $ X 1,751.Q0 as enumerated below.
`
off
y ~
cp                $i.00 more or less actual damages.
~$
 a~               $1,000.00 stateitory damages pursuant to 15 USC 1681 et. seq.
~°
 C
~t
'
~ r..
     ~,           $1,75000 attorney fees
a~
 E
 '
 °
$a                $4,000 punitive damages

.y 5
~~
m~
~~
~~
~@                Plaintiff seeks suc}~ additional reiief as the Court deems just and proper.
~~
m~
     J
t~ b
ti ~
          /s/ Vicki Piontek                      1/6/2019
~~~ ~
LL
          Vicki Pioniek, Esquire                 Date
0.        Supreme Court ID I`Tumber 83559
P
N         Attorney for Plaintiff
~,        951 Allentown Road
o
          Lansdale, PA 19446
o~        877-737-8617
   ti
oa,a      Fax:866-408-6735
`
~ ~       ~R~AW(Q~iUShCC.CORI




0.~
a~
~~
U~
~`a

~,
C ~C
g~
~~
b
~.,
  ~ tq
    ~+
     C
N

di o
   E


N~
Xk ~


~~
           Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 22 of 24




         IN THE COURT dF CUMM(?N PLEAS OF MONTGOMERY COLT1vTY,PENNSYLVANIA
0

J
m                           JANIIE M KE~,LY
~~
0
  ~:
x                                   vs.
~~                                                                                   NO. 20X8-29991
 C
~~         TRANSUMON RE2dTAL S~RF.ENlNG SOT:UTIONS INC
 C
US

~~

     v
Oa
~b
$ 4~

Q
a                                           NOTICE TO DEFEND -CIVIL
~c
  c
3~
~t                  You t,ave:begin sued.in couz-t. If you.wish.to defend against tl~e claims set forth in the
~~        following pages, you must take action within twenty(24)days after this complaint and notice
$a
           are served, by entering a written appearance personallq or by attorney and filing_in writing
~~         with the court your defenses or objections to the claims set forth against you. You are warned
~$.
 ~         that if you fail to do so the case may proceed without you and ajudgment.may be entered
~ ro      against you by the couxt without further notice foi any money claimed,'in the complaint or for
           any other claim or reliefrequested by the plaintiff You may lose money or property ar other
~~        .rights important to you.
k,~~
~~              YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCB.7F YOU DO
S~        NbT HAVE A LAWYER,GO TO OR TELEPHONE TES O~T~ICE SET FORTH BELOW.
w ~
          THIS.OFFICE CAN PROVIDE YOIT WITH TNFORMATiON ABOUT HIRING A
          LAWYER.

~  ~
hi
OJ              IF YOU CANNOT AI~'FORD TO.HIRE A LAWYER,THIS OFFICE MAY BB ABLE
o~        TO PROVIDE YOU WITH 1NFORM~TION.ABOUT AGENCIES THAT MAY OFFER
~U        LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.
o ro
 o~
z~
a~ ~
   ~
 o~                                        LAWYER REFERENCE SERVICE
~ q                                       MONTGt7MERY BAR ASSOCf~TION
~$                                           100 West.Airy Street;(REAR)
c3d                                         NOR~tISTOWN,PA 194Q4-026&
 ~"
~:~
                                           (610)279-9660,EXTENSION 207
g~
 m~
~~
 c
     c
 N



 ro ~,                                                                                                           PRIP0034
                                                                                                                    1011
 N~



 U~
           Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 23 of 24




j
m
£~
O C
~~
U
                                        1N THE COURT ~F COMMON PLEAS
~.g                                 OF MONTGOM  ERY COUNTI',PENNSYLVANIA.
                                               CTVIL ACTION-LAW
~~
a~
 ~~       Jamie M.Kelly
  ,~      981'1 Haldeman Ave, Apt D302                                             2Q18-29991
 ~,~      Philadelphia, PA 19115
 o~                                                    Plaintiff
 ~~       v.
;°
 >$       TransUnion Rentat Screening Solutions,Inc:
 30       6430 South Fiddlers Green Circle, Suite 500                              Jury Trial Demanded
 ~ ~~
 ~        Greenwood Viilage, CO 80111
                                                       Defendants)
v~
                                                        NOTICE Td DEF~IVD
8~ b


     ~
      .            You have been sued in Court. If you wish to defend against the claims set,forth in the following pages, you

~o        musttake action wiWin twenty(20)days after this Complaint and Norice are served by entering a written
.~ ~
          appearance personailly or.by ttttorney and fi3ing in writing with the.Court your defenses or objections to Use clauns
 N W

~c
~~
          set forth against you You ace wamcd that if you fait to do so the-case may proceed. without you and ajudgment may
~~
v .~
          be entered against you by the Court without further notice to you for any money claimed in the Complaint or for any
$a
          other claim or relief requested by PlaintifY~s). You may lose money or property or other rights unportantto you.
 wu ~
 ~~       IF YOU CANNOT AFFORD.AN LAWYER,YOU MAYBE ELIGIBLE FQR LEGAL AIB
          THROUGH ONE OF TFiE FOLLOWING.
 a ~,
 ~~                                            LAWYER:REFERENCE SERVICE
 oh                                 MONTGOMERY COUNTY F3AR ASSOCATION
                                 100 West Airy Street(REAR),NORRI.STOWN,PA 19401
 ~  w
 C `C
                                           (610)279-9660,EXTENSION 20'1
 O

     W                                      Montgomery County Legal Aid Services
 ~~                                         625 Swede Street, Norristown,PA 19401
   a                                                    610-275-5400
 ~~
 ~~
 o~
 U
 ...N



 X51 R.
 C Cf

,U
,
 ~ ro
 v~

 N
 ti ~
    O




 N .:.
 ~ ~~


  U~
                    Case 2:19-cv-01222-RBS Document 1-1 Filed 03/22/19 Page 24 of 24




 a
 ~
 a                                                                                            ._
 "~
 ~~                                             INTHE COURT OF
                                           OF MQNTGQM~?Ft,Y     C4MMONPLEAS
 ~~                                                         GOUIVTY PENNS'YI.VANIA
                                                      CIViL ACTIpN-LAW
                   ~'azuie M.Kel1Y
 ~                98I1 Haldeman Ave, AptD30
 ti                                         2                         ,
                  Ptulade~phia,PA 191 IS
 s~
'~ ~                                                   Pfaintaff
                  v.
                  TransLlnion Re~ttat Screauing Saludo
                                                      ns,
                  643 South Fiddlers Grean Circle, Suit Inc.
 ,
 ,                C`rr~cenwooci Village, CO 8QIl l       e 500              Jury Trial Demand
'Q
 °' V~
                                                      Defendants} ;
.€~~a~                                                  vE~zcA~o~
 ~~
                 7,7amia M.Kelly,-have read the attached
                                                          Complaint. The facts stated therein are:true and
                 correct to the best of my knowledge,understandin
 Ua                                                               g and helief,

                                                                                              ._
9 C-
~~
 a
 ~i ~'

~~
N ~ Sl~noturr. ~.m
~ t3                     ~+ycn.~zc,xw I
              EmatG reds1271(~yahao.corn
 a
o~
 m
oe
~~


    4..
4~
~~.


~a
e~
    ro

w
at
wa
y 0.
 '8

~~
~y

°V b~
    a
cv `~ y
a

          ~
          j
U ab
